ORDER

PER CURIAM:
Shannon Phillips appeals his conviction of first degree murder and armed criminal action in the death of Charles Brown. He contends on appeal that the trial court erred in denying his motion for judgment of acquittal because the evidence of deliberation was insufficient for conviction of first degree murder. He also contends that the court erred in denying his motion for a mental examination.
Having carefully considered the arguments on appeal, we affirm the conviction. Finding the decision to be without precedential value, we affirm by summary order pursuant to Rule 30.25(b). A memorandum of the reasons for our decision has been furnished to the parties.